DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 10 May 2021 wherein: claims 1, 3, 14-17, and 19-20 are amended; claims 6-7 and 11-12 are canceled; claims 1-5,8-10 and 13-20 are pending.

Response to Arguments
Examiner acknowledges the prior 35 USC 112(b) rejection of claim 14 has been overcome by amendment.
Examiner acknowledges claim 15 has been amended. However, neither the amendment nor Applicant’s arguments have addressed the issue in the prior 35 USC 112(b) rejection. Therefore the rejection is maintained. To overcome the rejection, Examiner recommends amending “the X-ray source” in line 5 to --the ray source-- which has sufficient antecedent basis (“a ray source” in line 4).

Applicant’s arguments with respect to the rejections of claim(s) 1-5,8-10 and 13-20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Regarding claim 15, claim limitation “rotating means for rotating at least one of the sample holder, the X-ray source, the X-ray transmission detector and the fluorescence detector” is being interpreted under 35 USC 112(f) as a motor (Applicant US Patent Application Publication 2020/0096460, par. [0056]) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the claim recites the limitation “the X-ray source” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner has considered --the ray source--.

	Regarding claims 16-18 and 20, the claims are rejected due to their dependence on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 8, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullberg (US 2011/0044426) in view of Fawcett (US 4,821,303) and Dillon (US 2,260,562).

	Regarding claim 1, Ullberg (par. [0003], [0045]-[0046], fig. 2-3) discloses a sample holder 3 for holding a sample comprising a drill core sample (par. [0003]) during X-ray transmission measurements and fluorescence measurements (par. [0007]-[0011], [0048], fig. 2), comprising a confining structure having a length direction (rotational central axis of 3) and being adapted to, during measurement, at least partially enclose the drill core sample and to restrict movement of the drill core sample in a direction intersecting the length direction, said confining structure comprising at least one region 3, par. [0045]) facing away from the length direction and allowing exciting radiation impinging on, and fluorescent radiation emanating from, the drill core sample during measurement to pass therethrough (par. [0003], [0045]-[0046], fig. 2-3).
	Ullberg does not expressly disclose said at least one region comprises at least one hole through the confining structure.
	Fawcett discloses a sample holder 96 comprises a least one region comprising at least one hole 51 through a confining structure (col. 5 ln. 46 - col. 6 ln. 5, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ullberg in view of the teachings of Fawcett so that said at least one region comprises at least one hole through the confining structure.
	One would have been motivated to do so to gain an advantage recited in Fawcett of allowing X-rays to impinge directly upon the sample (Fawcett, col. 5 ln. 54-56).
	Ullberg does not expressly disclose the drill core sample has a diameter and length, wherein the confining structure is sized and shaped to receive a drill core sample.
	Dillon discloses a drill core sample has a diameter and length (page 3, left column, lines 33-72).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ullberg in view of the teachings of Dillon so that the drill core sample has a diameter and length, wherein the confining structure is sized and shaped to receive a drill core sample.
Dillon (Dillon, page 3, left column, lines 33-72).

	Regarding claim 2, Ullberg modified teaches the sample holder according to claim 1, wherein the confining structure 3 is rigid (i.e., made of plastic; Ullberg, par. [0045]).

	Regarding claim 3, Ullberg modified teaches the sample holder according to claim 1, wherein the confining structure comprises a shape conforming to a hollow cylinder to receive the drill core sample (Fawcett, col. 5 ln. 46 - col. 6 ln. 5, fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ullberg in view of the further teachings of Fawcett.
	One would have been motivated to do so to simplify fabrication of the confining structure by using a cylindrical shape as compared to the cone frustum shape of Ullberg (Ullberg, par. [0043], fig. 2-3).

	Regarding claim 4, Ullberg modified teaches the sample holder according to claim 1, wherein at least part of the confining structure 3 is formed from a polymer material (plastic; Ullberg, par. [0045]).

Regarding claim 8, Ullberg modified teaches the sample holder according to claim 1, adapted such that, during measurement, the length direction aligns with a direction of gravity (Ullberg, par. [0045], fig. 1-3).

	Regarding claim 13, Ullberg modified teaches the sample holder according to claim 1, wherein the at least one region extends along a direction forming an angle to a plane perpendicular to the length direction (i.e., the at least one region extends horizontally in fig. 2 of Ullberg; Ullberg, par. [0045], fig. 2).

	Regarding claim 14, Ullberg modified teaches the sample holder according to claim 13, wherein the angle is 0° (i.e., the at least one region extends horizontally in fig. 2 of Ullberg; Ullberg, par. [0045], fig. 2).

	Regarding claim 19, Ullberg modified teaches a system for X-ray transmission measurement and fluorescence measurement of samples comprising drill core samples, comprising a sample holder according to claim 1 (Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048], fig. 2-3).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullberg (US 2011/0044426) in view of Fawcett (US 4,821,303) and Dillon (US 2,260,562) as applied to claim 4 above, and further in view of Sahores (US 3,855,470).

Regarding claim 5, Ullberg modified teaches the sample holder of claim 4, but does not expressly disclose said polymer material has a majority of atoms with atomic number 9 or less.
Examiner notes Applicant’s specification (US Patent Application Publication 2020/0096460, par. [0051]) recites examples of such materials as polyethylene (PE), polypropylene (PP), polystyrene (PS) and acrylonitrile butadiene styrene (ABS).
Sahores discloses a sample holder for use in X-ray analysis is formed of a polymer material having a majority of atoms with atomic number 9 or less (i.e., polypropylene; col. 4 ln. 6-21, 61-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ullberg in view of the teachings of Sahores so that said polymer material has a majority of atoms with atomic number 9 or less (polypropylene), since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
One would have been motivated to choose polypropylene to gain an advantage recited in Sahores of using a material with a very low scatter coefficient (Sahores, col. 4 ln. 61-65).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullberg (US 2011/0044426) in view of Fawcett (US 4,821,303) and Dillon (US 2,260,562) as applied to claim 1 above, and further in view of Drukier (US 5,866,907).

Regarding claim 9, Ullberg modified teaches the sample holder according to claim 1, wherein the confining structure allows exciting radiation impinging on, and fluorescent radiation emanating from, the sample during measurement to pass therethrough (Ullberg, par. [0045]).
	Ullberg modified does not expressly disclose the confining structure comprises a plurality of regions facing away from the length direction and allowing the radiation to pass therethrough.
	Drukier discloses a confining structure (of a sample holder) comprises a plurality of regions (comprising holes) allowing radiation to pass therethrough (Abstract, claim 73).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ullberg in view of the teachings of Drukier so that the confining structure comprises a plurality of regions facing away from the length direction and allowing the radiation to pass therethrough.
	One would have been motivated to do so to gain an advantage recited in Drukier of permitting multiple samples to be studied (Drukier, claim 73).
	
	Regarding claim 10, Ullberg modified teaches the sample holder according to claim 9, wherein the regions in the plurality of regions are arranged in an ordered pattern (easily distinguished pattern; Drukier, claim 73).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ullberg in view of the further teachings of Drukier.
Drukier of permitting multiple samples to be studied using the easily distinguished pattern of holes (Drukier, claim 73).

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullberg (US 2011/0044426) in view of Fawcett (US 4,821,303) and Dillon (US 2,260,562) as applied to claim 1 above, and further in view of Kawahara (US 2002/0172322).

	Regarding claim 15, as best understood, Ullberg modified teaches an apparatus (Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048], fig. 2) for X-ray transmission measurement and fluorescence measurement of drill core samples (Ullberg, par. [0007]-[0011]) having a diameter and a length (see rejection of claim 1 above), said apparatus (Ullberg, fig. 2) being adapted for receiving a drill core sample holder 3 according to claim 1, and comprising a ray source 2, an X-ray transmission detector 9, a fluorescence detector (4¸5) and rotating means (Ullberg, par. [0046]) for rotating at least one of the sample holder 3, the ray source 2, the X-ray transmission detector 9 and the fluorescence detector (4¸5).
	Ullberg modified does not expressly disclose the rotating means is a motor.
	Kawahara discloses an apparatus for X-ray fluorescence measurement wherein a rotating means 16 is a motor (par. [0019]).
Ullberg in view of the teachings of Kawahara so that the rotating means is a motor.
	One would have been motivated to do so to gain an advantage of permitting automatic rotation as compared to requiring manual rotation.

	Regarding claim 16, as best understood, Ullberg modified teaches the apparatus according to claim 15, further configured such that during rotation of at least one of the drill core sample holder 3, the ray source 2 and the fluorescence detector (4¸5), a plane of an extension of the at least one region of the drill core sample holder 3 at least momentarily aligns with a plane defined by the positions of the ray source 2, the fluorescence detector (4¸5) and the at least one region of the drill core sample holder 3 (Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048], fig. 2).

	Regarding claim 17, as best understood, Ullberg modified teaches the apparatus according to claim 16, further configured such that the extension of the plane of the at least one region aligns with the plane for at least one full rotation of at least one of the drill core sample holder 3, the ray source 2 and the fluorescence detector (4¸5; Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048], fig. 2).

	Regarding claim 18, as best understood, Ullberg modified teaches the apparatus according to claim 15, wherein the ray source 2 is an X-ray source, and wherein at least 4¸5) is an X-ray detector (Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048]).

	Regarding claim 20, as best understood, Ullberg modified teaches a system for X-ray transmission measurement and fluorescence measurement of samples comprising drill core samples, comprising an apparatus according to claim 15 (Ullberg, par. [0003], [0007]-[0011], [0045]-[0046], [0048], fig. 2-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884